DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Request for Continued Examination filed on 01/24/2022.
Claims 1-8 have been amended and are hereby entered.
Claim 9 has been canceled.
Claims 1-8 are currently pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Response to Arguments
Applicant’s arguments, see page 7, filed 01/24/2022, with respect to the 112(f) interpretation of “lock/unlock device” have been fully considered and are persuasive. “A lock actuator” does not invoke 112(f). The 112(f) interpretation of claims 1 and 8 has been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant argues that the Oz reference (U.S. Pre-Grant Publication No. 2018/0240067) does not teach the amended lock actuator/key unit of amended claims 1 and 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (U.S. Pre-Grant Publication No. 2017/0017920, hereafter known as Stark) in view of Melechko et al. (U.S. Patent No. 7,962,422; hereafter known as Melechko), further in view of Smullin et al. (U.S. Pre-Grant Publication No. 2014/0089016, hereafter known as Smullin). 
Regarding claim 1, Stark teaches:
A management system comprising: a management device including: a first memory (see Fig. 3 and [0071]-[0075] for the system overall. See central device 3 and [0022] “it is possible in particular to place a profile of the vehicle user or the motor vehicle on the central device. This profile can contain, in addition to a distinct identification of the motor vehicle, contact data of the customer, in particular” and [0030] “the central device stores a time-dependent profile of the position data” for a central device with a memory)
and a first hardware processor connected to the first memory (see [0061] “Thanks to the repeated transmittal of position data at a plurality of times, positions are determined where the motor vehicle is frequently parked. By an evaluation of such transmitted position data regarding the time or day or the days on which it was transmitted, the central device 3 can make a prediction, depending on day and time, as to the 
and a vehicle including a lock actuator and a key unit (see Fig. 3 vehicle element 2, control device element 5 of the vehicle is the key unit which is discussed in more detail below, vehicle device/trunk lock element 20 is the lock actuator) 
the key unit including: a second memory storing first authentication information; and a second hardware processor connected to the second memory (see [0072] “the random data is encrypted by the control device with the digital key stored in the control device” the control device interpreted as having a processor to encrypt data and as having a memory connected to its processor in which it stores the digital key. The digital key is being interpreted as the first authentication information)
wherein the first hardware processor is configured to determine whether a schedule can be changed based on package information (see [0039] “it is advantageous to prevent the motor vehicle from being moved shortly before the delivery agent arrives at the motor vehicle, which would at least temporarily prevent a drop off of the shipment in the motor vehicle. Therefore, upon fulfillment of a usage condition, which indicates an intention of the driver to move the motor vehicle within a given further interval of time and/or after a message from the central device, a driver indicator device is actuated by the control device to give a sign to the driver…It is also possible for such a message from the central device to be triggered by a request of the delivery agent through a communication device associated with the delivery agent. As the sign to the driver, it is possible to use for example an indication on a display. For example, the message can be indicated: “Delivery expected in five minutes. Please wait”.” Determining a schedule change cannot be made because the package delivery time is only 5 minutes from the current time (package delivery time an example of package information). Also see [0035] “The delivery agent can therefore ask, at any given time on his delivery route, whether 
the client terminal being associated with a client of a delivery of a package (see [0022] “it is possible in particular to place a profile of the vehicle user or the motor vehicle on the central device. This profile can contain, in addition to a distinct identification of the motor vehicle, contact data of the customer, in particular…when the shipment has been successfully dropped off, a message can be sent automatically to the customer, for example through a SMS, an email, or an application, especially of a mobile communication device” Examiner notes that “customer” and “user” are used interchangeably in the reference)
the provider terminal being associated with a provider of the vehicle, the vehicle being parked or stopped in a predetermined area and a vehicle cabin of which being provided as a collection/delivery place of the package (see [0022] “it is possible in particular to place a profile of the vehicle user or the motor vehicle on the central device. This profile can contain, in addition to a distinct identification of the motor vehicle, contact data of the customer, in particular…when the shipment has been successfully dropped off, a message can be sent automatically to the customer, for example through a SMS, an email, or an application, especially of a mobile communication device” Examiner notes that the customer/user of Stark is also the provider of the vehicle in some embodiments, but in [0024] the provider of the vehicle and the customer receiving the package can be 
the second hardware processor is configured to determine whether second authentication information, included in a lock request or an unlock request received from one of a deliveryman terminal, the client terminal, or the provider terminal, is in a predetermined relationship with the first authentication information
and in response to determining that the first authentication information and the second authentication information are in the predetermined relationship, authenticate the one of the deliveryman terminal, the client terminal, or the provider terminal from which the lock request or the unlock request was received and send a lock/unlock signal to the lock actuator to lock or unlock the vehicle cabin (see [0073] “If it is determined in step S14 that the authentication condition is fulfilled, then in step S16 the vehicle device 20, a trunk lock of the motor vehicle 2, is actuated by the control device 5. In this way, the delivery agent 9 can open the trunk hatch 21 of the motor vehicle 2 and drop off the shipment 13 in the trunk space of the motor vehicle 2” authenticating deliveryman terminal and sending signal to lock actuator to allow trunk access)
and the lock actuator is configured to lock or unlock the vehicle cabin for a collection/delivery of the package indicated in the updated package information in response to receiving the lock/unlock signal from the second hardware processor
Stark further teaches a delivery terminal requesting the location of the target vehicle in [0035]. Stark also teaches a usage condition of the vehicle indicating that a vehicle user wishes to move the vehicle and alter the delivery schedule in [0039]. However, Stark does not explicitly teach a schedule change request being received from a client terminal or a provider terminal. Stark also does not explicitly teach sending a determination result to a sending terminal of the schedule change request. Melechko teaches:
wherein the first hardware processor is configured to determine whether a schedule can be changed based on package information when a schedule change request is received from a client terminal or a provider terminal (see Col. 5 lines 32-34 "the delivery site client 112 may provide availability information to the electronic commerce application 121 over the network 118" and Col 4 lines 42-56 for delivery site sending an unavailability notice to management server based on package information (size, monetary value, perishable, etc.) and Col. 8 lines 27-41 customer decision made based on customer selection of alternate time period and/or location for rescheduling, also includes option to cancel if schedule cannot be changed)
send a determination result to a sending terminal of the schedule change request (see Col. 9 lines 27-36 notifying first delivery site of schedule change (change in pickup location and/or pick up time))
and update the package information in response to the determination result indicating that the schedule can be changed (see Col. 2 lines 9-13 "The order data 127 is a data store that may be used to store data relating to orders, including, but not limited to, orders that have been placed but describe shipments that have not been picked up by the customer" and Col. 3 line 54 - Col. 4 line 7 "A customer client 115 associated with a customer interacts over the network 118 with the electronic commerce application 121 executing on the server 103 to place an order...the electronic commerce application 121 may provide a list of all delivery sites to the customer client 115, thereby allowing a 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Melechko with Stark. As Melechko states in Col. 1 lines 45-53, “a given delivery site may close down or otherwise become unavailable before the customer picks up the order shipment…These delivery site closures may be unexpected and, in particular, unforeseen at the time the customer places his or her order”. While Stark contemplates reacting to unavailable vehicles in [0035], the incorporation of Melechko would allow the combination to also account for unanticipated unavailability before the delivery agent actually is delivering the item to the planned vehicle location, have predictable results (with Melechko delivery locations corresponding to Stark’s vehicles), and would result in an improved system.
As discussed above, the combination of Stark and Melechko teaches redirecting deliveries to vehicles when a schedule change request is received indicating the vehicle serving as the delivery site becomes unavailable. Stark further teaches in [0039] the impending departure of the target vehicle triggering a determination as to whether the vehicle can leave the parking location in [0039]. Stark also teaches in [0030] that location history of the vehicle is used to create a time-dependent location profile for the vehicle, but Stark does not explicitly teach a schedule change request including a change to the departure/arrival schedule at a parking location. The combination of Stark and Melechko still does not explicitly teach the schedule 
and the schedule change request including a change in at least one of a departure schedule and an arrival schedule of the vehicle (see [0059] "changes to booked parking reservations are processed...Scheduling changes can include requesting additional or less...parking-only time, rescheduling or postponing a booked parking reservation, and canceling a booked reservation" postponing a parking-only reservation changes the scheduled departure and the scheduled arrival of the vehicle from/to the reserved parking spot)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a schedule change request changing the departure or arrival of the vehicle of Smullin for the schedule change request indicating general unavailability of the vehicle of the combination of Stark and Melechko. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 2, the combination of Stark, Melechko and Smullin teaches all of the limitations of claim 1 above. As discussed above, Stark does not explicitly teach receiving a schedule change request. However, Melechko further teaches:
wherein when the schedule change request is received from one of the provider terminal and the client terminal, the first hardware processor is configured to send an inquiry as to whether the schedule can be changed to the other terminal
and to determine whether the schedule can be changed by further using a response to the inquiry received from the other terminal (see Col. 8 lines 24-41 customer responds to inquiry by selecting alternate pick-up site and/or time, in which case the schedule is changed, or if the customer does not select an alternate time and/or place, determines if order is to be canceled)
One of ordinary skill in the art would have recognized that applying the known technique of Melechko to the combination of Stark, Melechko and Smullin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Melechko to the teaching of the combination of Stark, Melechko and Smullin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such inquiring the other terminal as to whether the schedule can be changed and determining whether the schedule can be changed based on the response from the other terminal. Further, applying inquiring the other terminal as to whether the schedule can be changed and determining whether the schedule can be changed based on the response from the other terminal to the combination of Stark, Melechko and Smullin would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient package transfer amongst vehicles by receiving positive confirmation from the other party that the rescheduling requested by the sending terminal is acceptable.
Regarding claim 8, Stark teaches:
A management method performed by a management system including (i) a management device including a first memory and a first hardware processor (see Fig. 3 and [0071]-[0075] for method and system overview, see central device 3 and [0022] “it is possible in particular to place a profile of the vehicle user or the motor vehicle on the central device. This profile can contain, in addition to a distinct identification of the motor vehicle, contact data of the customer, in particular” and [0030] “the central device stores 
and (ii) a vehicle including a lock actuator and a key unit, the key unit including a second memory storing first authentication information and a second hardware processor connected to the second memory (see Fig. 3 vehicle element 2, control device element 5 of the vehicle is the key unit which is discussed in more detail below, vehicle device/trunk lock element 20 is the lock actuator. Also see [0072] “the random data is encrypted by the control device with the digital key stored in the control device” the control device interpreted as having a processor to encrypt data and as having a memory connected to its processor in which it stores the digital key. The digital key is being interpreted as the first authentication information)
Regarding the remaining limitations of claim 8, please see the rejection of claim 1 above.
Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Melechko, further in view of Smullin and Beaurepaire et al. (U.S. Pre-Grant Publication No. 2016/0189098, hereafter known as Beaurepaire).
Regarding claim 3, the combination of Stark, Melechko and Smullin teaches all of the limitations of claim 1 above. Stark further teaches:
wherein the first hardware processor is configured to select a transfer candidate vehicle of the package (see [0023] “Alternative delivery options, or fallback arrangements for the method according to the invention, can be a delivery of the shipment to the residence of the vehicle user, to a given package station, to a branch office of a delivery service and/or to a neighbor” and [0024] “In addition or alternatively to the mentioned 
to inquire of a candidate terminal as to whether the package can be transferred (see [0024] “it can be provided that a vehicle user of the corresponding motor vehicle must consent to such a drop-off, which is possible for example…by a request through any given means of communication, such as SMS or email”)
and, when a transfer acceptance response is received from the candidate terminal, to determine that the schedule can be changed (see [0024] “the method according to the invention can provide for the dropping off of the shipment in another motor vehicle, whose vehicle identifier is stored in particular in the profile on the central device. For this, it can be provided that a vehicle user of the corresponding motor vehicle must consent to such a drop-off” and [0035] “If, during such a request, no current position can be detected or if the current position data of the motor vehicle show a whereabouts in a not publicly accessible area, the transport of the shipment to the motor vehicle can be broken off. Alternatively or additionally, a transport of the shipment to a different specified location can occur. Options for this, such as the delivery to a residential address or to another vehicle trunk, have already been described above” when consent received from user of the other vehicle, shipment can be re-routed to the other vehicle instead of being broken off)
the candidate terminal being associated with a provider of the selected transfer candidate vehicle (see [0022] “it is possible in particular to place a profile of the vehicle user or the motor vehicle on the central device. This profile can contain, in addition to a distinct identification of the motor vehicle, contact data of the customer, in particular…when the shipment has been successfully dropped off, a message can be sent automatically to the customer, for example through a SMS, an email, or an 
While Stark teaches as discussed above delivery to another vehicle when the original vehicle is unavailable, Stark does not explicitly teach the selection of the other vehicle based on package information and parking information. However, Beaurepaire teaches:
wherein the first hardware processor is configured to select a transfer candidate vehicle of the package based on the package information and parking/stopping information (see [0069] “the configuration platform 109 causes, at least in part, a relay of the at least one delivery of the at least one item from the one or more vehicles to one or more other vehicles if the one or more vehicles moves, becomes unavailable, or a combination thereof. For example, in case a vehicle that received the delivery is to be moved to some other location by the owner of the vehicle (e.g., a social networking friend of the user), and then the item may be relayed to another proximate vehicle” and [0066] "In one scenario, the value of delivered goods may impact the location and the vehicle used for storage. A highly valuable item may only be stored in a privately owned vehicle. Further, the size and the form of a vehicle may also impact the choice, for example, a vehicle with a closed trunk may be preferred over a vehicle with a window on the back. In addition, the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred over a vehicle parked on a public street. In a further scenario, the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods" and [0085] "retrieve the locations of the nearest cars belonging to the user 909's social network that are available for to accept delivery of the item (process 921). For example, the car may be at a location within a predefined distance (e.g., 300 meters) of the user 909's location or the delivery 
the parking/stopping information including information on parking/stopping of a plurality of vehicles each of which can provide a vehicle cabin thereof for receiving other person's packages in the predetermined area (see [0085] "retrieve the locations of the nearest cars belonging to the user 909's social network that are available for to accept delivery of the item (process 921). For example, the car may be at a location within a predefined distance (e.g., 300 meters) of the user 909's location or the delivery location" for vehicles parked in a predetermined area (predetermined radius from user location))
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Beaurepaire with the combination of Stark, Melechko and Smullin. As Beaurepaire states in the [0069] citation above, valuable and/or perishable items require target  vehicles that are capable of providing security for the item (closed trunk/no back windows, on private property) and/or providing environmental conditions (shade, temperature, etc.) that satisfies the requirements of the item being stored in the vehicle. By incorporating these teachings into Stark, Melechko and Smullin, the alternative vehicle selection of Stark can make a more informed choice of alternate vehicle for sensitive items. 
Regarding claim 4, the combination of Stark, Melechko, Smullin and Beaurepaire teaches all of the limitations of claim 3 above. Stark further teaches time dependent profiles of position data for vehicles in [0030], but does not explicitly teach referring to this information when making a selection of an alternate vehicle to receive the package. However, Beaurepaire further teaches:
wherein the first hardware processor is configured to select the transfer candidate vehicle by further referring to schedule information registered by providers of the plurality of vehicles (see [0034] “In another scenario, the applications 103 may determine the current schedule of the user from the calendar of the user. By way of example, the 
One of ordinary skill in the art would have recognized that applying the known technique of Beaurepaire to the combination of Stark, Melechko, Smullin and Beaurepaire would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Beaurepaire to the teaching of the combination of Stark, Melechko, Smullin and Beaurepaire would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such selecting of a vehicle based on the vehicle’s availability information. Further, applying selecting of a vehicle based on the vehicle’s availability information to the combination of Stark, Melechko, Smullin and Beaurepaire would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient re-routing of packages. By checking that the other vehicle is available before re-routing the delivery to that other vehicle, the combined system will reduce instances of multiple re-routes that would occur if the other vehicle is also unavailable. By reducing the instances of multiple re-routes, the efficiency of the delivery system is improved.
Regarding claim 6, the combination of Stark, Melechko, Smullin and Beaurepaire teaches all of the limitations of claim 3 above. While Stark teaches as discussed above delivery 
wherein the first hardware processor is configured to select the transfer candidate vehicle according to a type of the package (see [0066] "In one scenario, the value of delivered goods may impact the location and the vehicle used for storage. A highly valuable item may only be stored in a privately owned vehicle. Further, the size and the form of a vehicle may also impact the choice, for example, a vehicle with a closed trunk may be preferred over a vehicle with a window on the back. In addition, the location of the vehicle may also impact the choice, for example, a vehicle parked on a private property may be preferred over a vehicle parked on a public street. In a further scenario, the context and the property of a car may be used during selection, for example, car temperature and/or location of the car (e.g., car under shadow with better isolation) may be chosen for perishable goods.")
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Beaurepaire with the combination of Stark, Melechko, Smullin and Beaurepaire. As Beaurepaire states in the [0066] citation above, valuable and/or perishable items require target vehicles that are capable of providing security for the item (closed trunk/no back windows, on private property) and/or providing environmental conditions (shade, temperature, etc.) that satisfies the requirements of the item being stored in the vehicle. By incorporating these teachings into Stark, Melechko, Smullin and Beaurepaire, the alternative vehicle selection of Stark can make a more informed choice of alternate vehicle for sensitive items. 
Regarding claim 7, the combination of Stark, Melechko, Smullin and Beaurepaire teaches all of the limitations of claim 3 above. Stark further teaches the central device transmitting the location of the target vehicle to a communication device associated with the 
the first hardware processor is configured to send a transfer instruction to the deliveryman terminal, the deliveryman terminal is associated with a deliveryman of the package (see [0069] "the configuration platform 109 causes, at least in part, a relay of the at least one delivery of the at least one item from the one or more vehicles to one or more other vehicles if the one or more vehicles moves, becomes unavailable, or a combination thereof. For example, in case a vehicle that received the delivery is to be moved to some other location by the owner of the vehicle (e.g., a social networking friend of the user), and then the item may be relayed to another proximate vehicle" and [0073] “FIGS. 8A-8B are sequence diagrams utilized in the process of providing delivery of an item via established communications between an ecommerce website 801, a parcel delivery company 803, a parcel delivery person equipped with a parcel tracking/reading device 805, a shared vehicle or car 807 that is equipped/embedded with communication means similar to the UE 101, the configuration platform 109 configured with a car sharing service, and the UE 101 of the user 809, according to one example embodiment. In one example the parcel tracking/reading device 805 can be similar to the UE 101” device 805 is deliveryman terminal)
and the transfer instruction includes information on the transfer candidate vehicle (see [0076] "the configuration platform 109 can inform the parcel delivery company and/or the parcel delivery person 805 equipped with a parcel tracking/reading device, which 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Beaurepaire with the combination of Stark, Melechko, Smullin and Beaurepaire. As Beaurepaire states in [0080] “the configuration platform 109 may cause the location of the vehicle to be optimized for convenience when it is the user's own vehicle or friend's vehicle. When a vehicle is optimized for convenience, the vehicle location would be usually close to user's home, office, friend's home, future/upcoming destination, or along the drive route of user (e.g., driving home after work and picking the delivery on the way)”. An embodiment of this convenient location discussed in Beaurepaire is in [0064] “the configuration platform 109 determines the one or more vehicles based, at least in part, on a proximity to the delivery location, a current location of the user, a future location of the user, or a combination thereof. By way of example, a vehicle that is within a predefined distance threshold (e.g., 300 meters) of the user's current location, or from the delivery location, is selected for the delivery”. By transferring the package to a proximate vehicle per the Beaurepaire [0069] citation above, the combined system could still provide convenient package delivery locations for a user even when the original target vehicle cannot stay with the predefined “convenient” distance range. 
The current combination of Stark, Melechko, Smullin and Beaurepaire still does not explicitly teach the transfer instruction being sent when a transfer acceptance notification is received from the candidate terminal. However, Melechko further teaches:
wherein when a transfer acceptance notification is received from the candidate terminal, the first hardware processor is configured to send a transfer instruction to the deliveryman terminal, the deliveryman terminal is associated with a deliveryman of the package (see Col. 3 lines 5-15 for deliveryman terminal and Col. 7 lines 23-35 “The delivery site client 112 may be configured…to relay this information over the network 118 to the delivery redirection process 130, which then can communicate with the 
One of ordinary skill in the art would have recognized that applying the known technique of Melechko to the combination of Stark, Melechko, Smullin and Beaurepaire would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Melechko to the teaching of the combination of Stark, Melechko, Smullin and Beaurepaire would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such inquiring the candidate terminal as to whether the package can be transferred and determining the schedule can be changed based on acceptance from the candidate terminal. Further, applying inquiring the candidate terminal as to whether the package can be transferred and determining the schedule can be changed based on acceptance from the candidate terminal to the combination of Stark, Melechko, Smullin and Beaurepaire would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient package transfer amongst vehicles by receiving positive confirmation from the candidate that the transferring of the package is acceptable before communicating the location of the new vehicle to the delivery agent terminal.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stark in view of Melechko, further in view of Smullin, Beaurepaire and Shakes et al. (U.S. Pre-Grant Publication No. 2014/0052661, hereafter known as Shakes).
Regarding claim 5, the combination of Stark, Melechko, Smullin and Beaurepaire teaches all of the limitations of claim 3 above. As discussed in the rejections of claims 4 and 6, the combination of Stark, Melechko, Smullin and Beaurepaire teaches selecting the candidate vehicle based on schedule information and type of package. The combination of Stark, Melechko, Smullin and Beaurepaire does not explicitly teach memory storing transfer history information and the processor selecting the transfer candidate vehicle by referring to the history information. However, Shakes teaches:
wherein the first memory is configured to store past transfer history information (see [0082] "As shown in FIG. 9, the memory 920 may include program instructions 925 which may be configured to implement aspects of the temporary pickup location environment and data storage 935, which may comprise various tables, databases and/or other data structures accessible by the program instructions 925" and [0073] "the alternative temporary pickup locations may be...at locations where the customer has previously retrieved or had orders delivered/retrieved")
and the first hardware processor is configured to select the transfer candidate vehicle by further referring to the past transfer history information (see [0073] "the alternative temporary pickup locations may be...at locations where the customer has previously retrieved or had orders delivered/retrieved")
It would have been obvious to one of ordinary skill in the art at the time of filing to select transfer candidate vehicles by referring to history information as in Shakes in the system executing the combination of Stark, Melechko, Smullin and Beaurepaire. As in Shakes, it is within the capabilities of one of ordinary skill in the art to select transfer candidate vehicles by referring to history information to the combination of Stark, Melechko, Smullin and Beaurepaire with the predictable result of offering convenient delivery locations for customers as needed in Stark [0011]-[0012] and as recited in Shakes [0013].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Seaman et al. (U.S. Pre-Grant Publication No. 2018/0181126) teaches a key unit which controls a lock actuator and verifies using cargo codes and secure tokens that only authorized shippers and receivers access a cargo compartment of a vehicle
Habbaba et al. (U.S. Pre-Grant Publication No. 2019/0311327) teaches a receiving vehicle authorizing a delivery device and allowing access to the receiving vehicle trunk
Fabre (U.S. Pre-Grant Publication No. 2019/0226245) teaches a vehicle authenticating a digital key received from a device and opening a vehicle compartment in response to authenticating the digital key
Cardrops (http://www.cardrops.com, accessed as of 03/28/2013) teaches parcel delivery to a vehicle cabin that can be rescheduled if the target vehicle moves from an anticipated location
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.C.M./Examiner, Art Unit 3628       

                                                                                                                                                                                                 /ALLISON G WOOD/Primary Examiner, Art Unit 3625